gmygys interna revenue service_department of the treasury washington dc person to contact telephone number refer reply to date oct i9908 be dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as sec_509 a private_foundation within the meaning of in furtherance of your purposes you have established b to provide financial support on a sliding-fee b’s purpose is scale to individuals with special learning needs support will be offered for assessment of learning needs and or individualized instruction on working with identified learning disabilities performed by an approved provider from a list furnished to the scholarship grant recipients extent that donations are made available to b assessment of learning needs will be the grants will be awarded to the this financial grant applicants are solicited through referral from community members and self-selection complete a application form and attach a copy of irs form_1040 page sec_1 and dependent applicant wishes considered a written_statement may be made on the application primary criteria you will use in selecting recipients from the person claiming the applicant as a an applicant’s financial need will be the if there are unusual financial circumstances that the applicants are required to your selection committee will consist of individuals who are not employed by you intervals to review the applications and award grants your employees nor disqualified persons are eligible for grants the committee will meet at regular neither grantees are required to use an approved provider for the services providers you reserve the right to approve or disapprove the approved providers will bill you for the services payment will be made directly to the provider providers will notified as to the amount of the grant a verified report containing pre and post data on the individual receiving the grant will be furnished to you sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study means any amount_paid or incurred by a sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures includes an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures for the awarding of grants comply with the requirements of sec_4945 expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code of the code thus this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of is further conditioned on the premise that no grants will be is based the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bervaty v bock gerald v sack chief exempt_organizations technical branch
